     Case 5:20-cv-00638-PA-AS Document 21 Filed 06/29/20 Page 1 of 4 Page ID #:94



 1   Matthew C. Mullhofer (SBN 201527)
     LAW OFFICES OF MATTHEW C. MULLHOFER
 2   2107 North Broadway, Suite 103
     Santa Ana, CA 92706
 3   Telephone: (714) 827-9955
     Facsimile: (714) 827-9966
 4   Email: mcm@matthewcmullhofer.com
 5

 6   Attorney for Plaintiff,
     Freeman Property Ventures, LLC
 7

 8

 9
                             UNITED STATES DISTRICT COURT

10           CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11
     JAMES RUTHERFORD, an                             CASE NO.: 5:20-cv-00094-JFW (SHK)
12
     Individual,
                                                      DEFENDANT, FREEMAN
13
                                                      PROPERTY VENTURES, LLC’S
                             Plaintiff,
14                                                    BRIEF ON ORDER TO SHOW
                                                      CAUSE.
15   v.
16                                                    Action Filed:   March 31, 2020
     FREEMAN PROPERTY VENTURES
17
     LLC, a Nevada limited liability
18   company, and DOES 1 through 10,
     inclusive,
19

20                         Defendants.
21

22
           Defendant Freeman Property Ventures LLC (“Freeman”), by and through its
23
     attorney of record, hereby submits its brief in response to this Court’s Order to Show
24
     Cause as to why Defendant’s should not be sanctioned or have its Answer stuck from the

25
     record for failure to file a Joint 26(f) report as follows:

26
           Defendant’s counsel offers his apologies to this Court as his office, due to an

27
     oversight of staff and a result of reduced hours due to the COVID-19 crisis did not

28




                                                   1
                               DEFENDANT’S BRIEF ON ORDER TO SHOW CAUSE
     Case 5:20-cv-00638-PA-AS Document 21 Filed 06/29/20 Page 2 of 4 Page ID #:95



 1
     receive the Court’s Scheduling Order of May 19, 2020 (Dkt. #18) and thus failed to
 2
     calendar the deadline in which to file the Joint 26(f) Report.
 3
           Further, Defendant’s counsel did not receive any communication from Plaintiff’s
 4
     counsel regarding the Joint 26 (f) Report until the day the Report was due to be filed on
 5
     June 15, 2020 at 8:55 a.m. which did not allow Defendant’s counsel a reasonable
 6
     amount of time to prepare Defendant’s Joint 26(f) Report in a manner suitable for filing
 7
     timely.
 8
           It is a well-settled issue that a defendant does not have a duty to prosecute
 9
     Plaintiff’s case on his behalf. Plaintiff’s counsel attempted contact with Defendant’s
10
     counsel on the very day the Joint 26(f) Report was due, which is in non-compliance with
11
     USCS Fed. Rule Civ. Proc. 26(f)(1) which states: “Conference Timing. Except in a
12
     proceeding exempted from initial disclosure under Rule 26(a)(1)(B) or when the court
13
     orders otherwise, the parties must confer as soon as practicable—and in any event at
14
     least 21 days before a scheduling conference is held or a scheduling order is due under
15
     Rule 16(b). Also, contained within the Scheduling Order made by this Court on May 19,
16
     2020 the Court ordered “A Scheduling Conference is set for the date and time set forth
17
     in the caption.1/ Counsel shall meet at least twenty-one (21) days in advance of the
18
     Scheduling Conference to prepare a jointly signed report for the court to be submitted no
19
     less than fourteen (14) days before the Scheduling Conference.” (see Scheduling Order
20
     of May 19, 2020, Dkt. #18 at pg. 1, ln. 25 through pg. 2, ln. 3) Thus, Plaintiff’s counsel
21
     was derelict in its duty to contact Defendant’s counsel at least 21 days in advance of the
22
     Scheduling Conference. If Plaintiff’s counsel would have contacted Defendant’s counsel
23
     as ordered by this Court, a meaningful and productive discussion regarding the
24
     discovery issues pertinent to the instant matter could have been made and a Joint Rule
25
     26(f) could have been filed by the parties.
26
           Instead, Plaintiff’s counsel is attempting to have the instant matter decided by a
27
     procedural dismissal of Defendant’s remedies at law by filing the Unilateral 26(f) Report
28
     without conforming to the Court’s Order of May 19, 2020 by at contacting Defendant’s


                                                  2
                              DEFENDANT’S BRIEF ON ORDER TO SHOW CAUSE
     Case 5:20-cv-00638-PA-AS Document 21 Filed 06/29/20 Page 3 of 4 Page ID #:96



 1
     council at least 21 days prior to the Scheduling Conference. Defendant should not be
 2
     prejudiced by Plaintiff’s counsel’s gamesmanship in an attempt to have Defendant’s
 3
     Answer stricken from the Court’s record and/or have sanctions levied against Plaintiff,
 4
     when Plaintiff failed to prosecute his own case in good faith and in accordance with the
 5
     Court’s Orders.
 6
           Defendant, respectfully requests this Court orders Plaintiff and Plaintiff’s Counsel
 7
     to engage in a meaningful meeting and discussions with Defendant’s counsel to prepare
 8
     a copesetic discovery plan to be filed with the Court in an expeditious time frame as to
 9
     not affect any trial dates in the instant matter.
10
           Defendant further respectfully requests this Court orders no sanctions or the
11
     striking of Defendant’s Answer from the Court’s record as to do so would be prejudicial
12
     to this Defendant and would result in an inequitable result of the litigation in Plaintiff’s
13
     favor as Plaintiff failed to comply with the Court’s Order of May 19, 2020, as well as
14
     Defendant.
15
     Respectfully submitted,
16

17
     DATED: June 29, 2020                            Law Office of Matthew C. Mullhofer
18

19                                            By:_____/s/_____________________________
20                                                 Matthew C. Mullhofer, Attorney at Law
                                                   Attorneys for Defendants,
21
                                                   Freeman Property Ventures, LLC
22

23

24

25

26

27

28




                                                   3
                               DEFENDANT’S BRIEF ON ORDER TO SHOW CAUSE
     Case 5:20-cv-00638-PA-AS Document 21 Filed 06/29/20 Page 4 of 4 Page ID #:97



 1                                           PROOF OF SERVICE
 2                           STATE OF CALIFORNIA, COUNTY OF ORANGE
 3          I am employed in the county of Orange, state of California. I am over the age of 18 and not a
 4   party to the within action; my business address is 2107 North Broadway, Suite 103, Santa Ana,
     California 92706.
 5
            On June 29, 2020, I served the foregoing document(s) described as DEFENDANT,
 6   FREEMAN PROPERTY VENTURES, LLC’S BRIEF ON ORDER TO SHOW
 7   CAUSE on the interested parties in this action as follows:
 8    Joseph R. Manning, Jr., Esq.
      MANNING LAW, APC
 9    20062 SW Birch Street, Ste. 200
      Newport Beach, CA 92660
10
      (949) 200-8755
11    DisabilityRights@manninglawoffice.com

12
     [X]     BY PLACING [X] the original [ ] a true copy thereof enclosed in a sealed envelope(s) to the
13   notification address(es) of record and transmitting via:
     [ ]     U.S. MAIL: I caused such envelope(s) to be delivered by first-class mail. I am "readily
14
     familiar" with the firm's practice of collection and processing mail. It is deposited with the U.S. Postal
15   Service on the same day with postage thereon fully prepaid at Santa Ana, California in the ordinary
16   course of business. I am aware that on motion of party served, service is presumed invalid if postal
     cancellation date or postage meter date is more than one day after date of deposit for mailing in
17
     affidavit.
18   []      OVERNIGHT DELIVERY: I caused such envelope(s) to be delivered by overnight delivery by
     close of business the next business day.
19
     X]      ELECTRONIC TRANSMISSION: I electronically transmitted a true and correct copy thereof
20   to the email address(es) of record before close of business for the purpose of effecting service and the
     transmission was reported as complete and without error.
21
             I declare under penalty of perjury under the laws of the state of California that the above is true
22   and correct.
23
            Executed on June 29, 2020 at Santa Ana, California.
24

25                                                        ______/S/_________________________________
                                                          Sean Webb
26

27

28




                                                      4
                                  DEFENDANT’S BRIEF ON ORDER TO SHOW CAUSE
